                Case 2:20-cv-01338-AB Document 46 Filed 08/10/20 Page 1 of 5



1                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
2

3
     LAW OFFICES OF BRUCE J. CHASAN,                           CIVIL ACTION
4    LLC, a Pennsylvania limited liability company;
     and BRUCE J. CHASAN, individually;                        No. 2:20-cv-1338-AB
5

6                           Plaintiff,
     v.
7
     PIERCE BAINBRIDGE BECK PRICE &
8    HECHT, LLP, a California limited liability
9    partnership; JOHN M. PIERCE, individually;
     JAMES BAINBRIDGE, individually;
10   CAROLYNN BECK, individually; MAXIM
     PRICE, individually; DAVID L. HECHT,
11
     individually; and PRAVATI CAPITAL, LLC, a
12   Delaware limited liability company;

13                          Defendants.
14
          PRAVATI CAPITAL, LLC’S RESPONSE IN OPPOSITION TO PLAINTIFFS’
15
           MOTION FOR LEAVE TO FILE A SURREPLY MEMORANDUM OF LAW
16             IN OPPOSITION TO THE PRAVATI CAPITAL LLC MOTION
                      TO DISMISS THE AMENDED COMPLAINT
17
            Defendant, Pravati Capital, LLC (“Pravati”), submits the following Memorandum of Law
18

19   in opposition to Plaintiffs Law Offices of Bruce J. Chasan, LLC, and Bruce J. Chasan’s Motion

20   for Leave to File a Surreply Memorandum of Law in Opposition to the Pravati Capital LLC
21
     Motion to Dismiss the Amended Complaint (the “Motion”).
22
            As a threshold matter, Plaintiffs’ Motion is untimely and should be disregarded. It was
23
     filed on July 27, 2020 – 18 days after the date on which Pravati filed its Reply brief: July 9, 2020
24

25   (ECF No. 40). This Court’s Policies and Procedures dictate that the deadline for a surreply brief

26   is 10 days following the filing of the opposing party’s brief, meaning Plaintiffs’ Motion for Leave
27
     was due on July 20, 2020. Plaintiffs are thus in violation of the Court’s Policies and Procedures.
28
     This violation is part of an ongoing pattern of flagrant disregard of the rules and law by Plaintiffs.


                                                       1
                Case 2:20-cv-01338-AB Document 46 Filed 08/10/20 Page 2 of 5



1    (See, e.g., Pravati’s Motion for Sanctions, ECF No. 44 (addressing Plaintiffs’ violation of Fed. R.
2
     Civ. P. 11)).
3
            Nor is there good cause for Plaintiffs to file a surreply, which this Court discourages and
4
     requires specific leave to file. (Policies & Procedures, General Motions Practice, § 4). Pravati first
5

6    raised res judicata in its Motion to Dismiss Plaintiffs’ Amended Complaint (“Motion to Dismiss”)

7    (ECF No. 25, pg. 2) – not in its Reply. It was in Pravati’s Motion to Dismiss that Pravati expressly
8
     referenced and adopted Co-Defendant Pierce Bainbridge Beck Price & Hecht, LLP’s (“PBBPH”)
9
     “argument on the grounds of res judicate as set forth in [PBBPH’s] memorandum of law” filed in
10
     support of their own motion under Fed. R. Civ. P. 12(b)(6). This point, over which Plaintiffs
11

12   simply gloss, is dispositive to the issue of whether Pravati could further address res judicata in

13   its Reply brief: Pravati opened the door for res judicata in its Motion to Dismiss and therefore
14
     could certainly further address res judicata in its Reply.
15
            Joinder by reference is not improper. It is expressly authorized by Fed. R. Civ. P. 10(c),
16
     which provides that “[a] statement in a pleading may be adopted by reference elsewhere in the
17

18   same pleading or in any other pleading or motion.” (Emphasis supplied.) Accord Macklin v. Butler,

19   553 F.2d 525, 528 (7th Cir. 1977) (motion to dismiss constitutes a “pleading” within the meaning
20
     of Fed. R. Civ. P. 10(c)). Plaintiffs themselves joined other arguments by reference in their
21
     Response, asserting “all the reasons put forth in Chasan Parties’ Response to the PBBPH Law
22
     Motion to Dismiss the Amended Complaint.” (Id.). That is, Plaintiffs incorporated a different
23

24   response brief that itself amounts to a jaw-dropping 56 pages, without leave to exceed the Court’s

25   35-page limit in a frivolous case already described ad naseum in Plaintiffs’ 313-paragraph, 85-
26
     page Amended Complaint – itself a refiling of a prior failed case. Plaintiffs do not need more
27
     pages. Plaintiffs need to be admonished and sanctioned. (See, e.g., Pravati’s Motion for Sanctions,
28




                                                       2
                Case 2:20-cv-01338-AB Document 46 Filed 08/10/20 Page 3 of 5



1    ECF No. 44 (addressing Plaintiffs’ violation of Fed. R. Civ. P. 11)).
2
             Even aside from the dispositive fact that Pravati incorporated previous res judicata
3
     briefing in its Motion to Dismiss, Pravati was merely addressing arguments raised by Plaintiffs
4
     in their Response. Plaintiffs included an entire section in their Response dedicated to res judicata.
5

6    (ECF No. 34, § II). In that section, Plaintiffs raise several substantive arguments as to why res

7    judicata allegedly does not apply. Despite Plaintiffs’ argument in their Motion for Leave that
8
     “Pravati developed its res judicata contentions” in its Reply, it is not at all uncommon or improper
9
     for a litigant to further develop an argument in a Reply brief when an opponent addresses it in
10
     their Response. Pravati’s Reply was well within the scope of Plaintiffs’ Response.
11

12           Nor does Plaintiffs’ [Proposed] Surreply, which has essentially already been filed without

13   leave, present new issues that had not heretofore been briefed or that would bring Plaintiffs’ case
14
     out from under the ambit of Rule 11. For example, in both Paragraphs 3 and 4 of their Motion for
15
     Leave, Plaintiffs assert that Pravati “continue[s]” to make certain arguments, suggesting that those
16
     arguments have been raised and briefed elsewhere. Plaintiffs then implicitly concede that they
17

18   have already had an opportunity to respond to the “continue[d]” arguments in Pravati’s Reply,

19   stating as to both Paragraphs 3 and 4: “Plaintiffs wish to comment further of [sic] those
20
     contentions.” (Emphasis supplied.) Plaintiffs have briefed these issues many, many times in this
21
     case.
22
             When Plaintiffs filed this case, they intended it to harass Pravati. They intended to target
23

24   a party they likely see as “deep pockets” in an attempt to salvage what turned out to be a colossal

25   waste of his billable time. It is high tide for Plaintiffs to account for their conduct, which is,
26
     frankly, unbecoming of the legal profession. Because Pravati refused to be extorted and opted
27
     instead to defend itself in this case, Pravati incurred thousands of dollars in fees and costs and
28




                                                      3
               Case 2:20-cv-01338-AB Document 46 Filed 08/10/20 Page 4 of 5



1    suffered from unwanted media attention. Plaintiffs must be held to pay for wasting judicial
2
     resources and attempting to extract a settlement from Pravati by filing a frivolous case. At a
3
     minimum, the Court should put an end to the continued suffering and damage by denying
4
     Respondents any further page allotment to brief issues that have already been briefed ad nauseum.
5

6    The Court should deny Plaintiffs’ Motion for Leave.

7                                                 COHEN SEGLIAS PALLAS
                                                      GREENHALL & FURMAN, PC
8

9

10   Date: August 10, 2020                        By:
11
                                                           Edward D. Altabet, Esq. (318281)
                                                           Carl L. Engel, Esq. (316062)
12                                                         30 South 17th Street, Floor 19
                                                           Philadelphia, PA 19130
13                                                         Tel.: (215) 564-1700
14
                                                           ealtabet@cohenseglias.com
                                                           cengel@cohenseglias.com
15                                                         Attorneys for Pravati Capital, LLC

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    4
               Case 2:20-cv-01338-AB Document 46 Filed 08/10/20 Page 5 of 5



1    ELECTRONICALLY filed this 10th day
     of August, 2020 with:
2

3    ECF COPY sent via mail and email
     this 10th day of August, 2020 to:
4
     Eitan D. Blanc
5
     2005 Market Street, 16th Floor
6    Philadelphia, PA 19103
     edblanc@zarwin.com
7
     Law Offices of Bruce J. Chasan, LLC
8
     Attn: Bruce J. Chasan, Esq.
9    1500 JFK Boulevard, Suite 312
     Philadelphia, PA 19102
10   bjchasan@brucechasanlaw.com
11
     Haines & Associates, P.C.
12   Attn: Clifford E. Haines, Esq.
     The Widener Building – 5th Floor
13   1339 Chestnut Street
     Philadelphia, PA 19107-3520
14
     chaines@haines-law.com
15

16

17
     By:    _             _________________
18          Carl L. Engel

19

20

21

22

23

24

25

26

27

28




                                              5
